             Case 1:20-cv-10838 Document 1 Filed 12/22/20 Page 1 of 9




Richard R. Best
REGIONAL DIRECTOR
Lara S. Mehraban
Sheldon L. Pollock
David Stoelting
James E. Burt IV*
Attorneys for Plaintiff
U.S. SECURITIES AND EXCHANGE COMMISSION
New York Regional Office
200 Vesey Street, Suite 400
New York, NY 10281-1022
Phone: (212) 336-0174 (Stoelting)
Email: stoeltingd@sec.gov
*Not admitted in S.D.N.Y.

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
________________________________________________
                                                :
SECURITIES AND EXCHANGE COMMISSION,             :
                                                :                    20-CV-__________ ( )
                              Plaintiff,        :
                                                :
            -against-                           :                    COMPLAINT
                                                :
GLOBAL INVESTMENT STRATEGY UK LTD. and :
JOHN WILLIAM GUNN,                              :
                                                :                    Jury Trial Demanded
                        Defendants.             :
_______________________________________________ :


       Plaintiff Securities and Exchange Commission (the “Commission”), for its Complaint

against defendants Global Investment Strategy UK Ltd. (“GIS”) and John William Gunn

(“Gunn”) (collectively, the “Defendants”), alleges as follows:

                               SUMMARY OF ALLEGATIONS

       1.      A cornerstone of our system of broker-dealer regulation is the requirement that

persons engaging in the business of effecting securities transactions for others be registered.

GIS—a brokerage firm located in the United Kingdom that has never been registered as a broker



                                                 1
              Case 1:20-cv-10838 Document 1 Filed 12/22/20 Page 2 of 9




or dealer in the United States—violated this requirement.

       2.      From at least 2015 through 2019, GIS acted as a broker by effecting and inducing

securities transactions in the United States for the accounts of others. The conduct that brought

GIS within the statutory definition of a broker included providing clearance and settlement

services for its U.S. customers, receiving transaction-based compensation, extending margin to

its customers, holding customer funds and securities, and soliciting customers for its brokerage

services. As a result, GIS was required to register with the Commission under Section 15(a) of

the Securities Exchange Act of 1934 (“Exchange Act”). Gunn aided and abetted GIS’s

violations.

       3.      Accordingly, GIS and Gunn should be enjoined from further violations of

Section 15(a) of the Exchange Act and each should be ordered to pay a civil monetary penalty.

                                          VIOLATIONS

       4.      By virtue of the conduct alleged herein, GIS has engaged in acts, practices,

transactions and courses of business that constitute violations of Section 15(a) of the Exchange

Act, 15 U.S.C. § 78o(a).

       5.      By virtue of the conduct alleged herein, Gunn is liable, pursuant to Section 20(e)

of the Exchange Act, 15 U.S.C. § 78t(e), as an aider and abettor of GIS’s violations of Section

15(a) of the Exchange Act, 15 U.S.C. § 78o(a).

       6.      Unless the Defendants are permanently restrained and enjoined, they will again

engage in the acts, practices, transactions, and courses of business set forth in this complaint and

in acts, practices, transactions, and courses of business of similar type and object.




                                                  2
             Case 1:20-cv-10838 Document 1 Filed 12/22/20 Page 3 of 9




                                 JURISDICTION AND VENUE

       7.      The Commission brings this action pursuant to authority conferred by Section

21(d)(1) of the Exchange Act [15 U.S.C. § 78u(d)(1)], seeking a final judgment: (1) restraining

and permanently enjoining the Defendants from engaging in the acts, practices, transactions and

courses of business alleged against them herein; and (b) imposing civil money penalties on the

Defendants pursuant to Section 21(d)(3) of the Exchange Act [15 U.S.C. § 78u(d)(3)].

       8.      This Court has jurisdiction over this action pursuant to Sections 21(d), 21(e), and

27 of the Exchange Act [15 U.S.C. §§ 78u(d), 78u(e), and 78aa]. The Defendants, either directly

or indirectly, have made use of the means or instrumentalities of interstate commerce, of the

mails, the facilities of national securities exchanges, and/or the means or instruments of

transportation or communication in interstate commerce in connection with the acts, practices,

transactions and courses of business alleged herein.

       9.      Venue lies in the Southern District of New York pursuant to 28 U.S.C.

§1391(b)(2) and Section 27 of the Exchange Act [15 U.S.C. § 78aa]. Certain of the acts,

practices, transactions, and courses of business alleged in this complaint occurred within the

Southern District of New York, and were effected, directly or indirectly, by making use of means

or instrumentalities of transportation or communication in interstate commerce, or the mails, or

the facilities of a national securities exchange. Specifically, several of GIS’s account holders as

well as the introducing broker-dealers (“IBDs”) where they opened accounts were located within

the Southern District of New York.




                                                 3
               Case 1:20-cv-10838 Document 1 Filed 12/22/20 Page 4 of 9




                                          DEFENDANTS

        10.      GIS is a financial services firm registered with and regulated by the Financial

Conduct Authority of the United Kingdom, and is a member of the London Stock Exchange. Its

principal place of business is in London, England. GIS has never been registered as, or

associated with, a registered broker-dealer in the United States, and does not qualify for an

exemption to the broker-dealer registration requirements.

        11.      Gunn, age 50, is a citizen of the United Kingdom and resides in London,

England. Gunn is the founder, chairman, compliance officer and principal of GIS, and he is not

registered in the United States, or associated with any registered entity in the United States.

                                               FACTS

   I.         GIS Acted as a Broker By Engaging in the Business
              Of Effecting and Inducing Securities Transactions for its U.S Customers

        12.      Through a wide range of conduct—including providing clearance and settlement

services, extending margin to customers, holding customer cash and securities, receiving

transaction-based compensation, and soliciting customers for its brokerage services—GIS acted

as a broker and was required to be registered with the Commission under Section 15(a) of the

Exchange Act.

        13.      GIS’s customers included approximately 40 U.S.-resident financial “backers,”

who opened omnibus accounts at GIS, and more than 600 U.S.-resident day traders, who had

sub-accounts at GIS that were linked to a backer’s omnibus account.

        14.      The strategy of the backers and their day traders was to acquire allocations of

securities issued by U.S. companies and governmental entities, among other issuers, using

delivery-versus-payment (“DVP”) accounts at U.S. introducing broker-dealers (“IBDs”). A

                                                  4
             Case 1:20-cv-10838 Document 1 Filed 12/22/20 Page 5 of 9




DVP account does not hold securities or cash; instead, the day traders instructed their IBDs to

clear and settle their trades at GIS. The day traders sought to be “flat” at the end of every trading

day through same-day, round trip transactions.

       15.     GIS maintained an omnibus account at a UK custodial firm which received the

traders’ securities electronically, and the trades settled in GIS’s account at the UK custodial firm.

       16.     The value of securities that the U.S. customers cleared and settled through GIS

was enormous. For example, the dollar value of trades cleared and settled through one of the 40

omnibus accounts (“Omnibus Account A”) from 2016 through 2019 was $4 billion. Three other

omnibus accounts during the same period cleared and settled through GIS a combined dollar

value of trades of more than $40 billion.

       17.     GIS charged the U.S. backers and day traders commissions of approximately $34

to $55 per trade for clearing and settlement services, as well as fees for other brokerage services,

such as curing failed trades.

       18.     The trading was highly profitable for GIS and for the U.S. account holders. From

2016 through 2019, GIS received more than $8.5 million in commission revenue from its U.S.

customers, and Omnibus Account A generated more than $3.5 million in profits.

       19.     By clearing through GIS, a customer could purchase securities valued at 20 or 30

times the equity in an account, and on one occasion the margin reached 167:1. This degree of

margin was significantly more than the backers or traders would have been permitted to trade

through U.S.-registered broker-dealers, which are bound by rules limiting the amount a customer

can initially borrow from a broker-dealer to purchase an equity security (generally 50% of the

current market value of the margin equity security).

       20.     The increased leverage available through GIS was the reason that the omnibus



                                                  5
                Case 1:20-cv-10838 Document 1 Filed 12/22/20 Page 6 of 9




and sub-account holders chose to clear their trades through GIS, which charged higher per-trade

fees than U.S. firms. The degree of leverage being extended by GIS created risk for the U.S.-

based IBDs who could face losses if a sub-account holder abandoned a trade prior to settlement.

         21.      GIS required the backers to make a cash deposit when opening an omnibus

account at GIS. GIS did not require the sub-account holders to maintain any specific cash

balances or equity requirements.

         22.      GIS’s website (www.gisukltd.com/) was accessible in the United States and

solicited customers by promoting its “global multi-asset trade execution, clearing, safe custody

and stock lending solutions to a combination of financial institutions, fund managers and wealth

officers.” GIS’s website also stated that it provided “dedicated coverage to clients across both

UK and US trading hours,” and that the Internal Revenue Service listed GIS in its “directory of

recognised FATCA Foreign Institutions.”

   II.         Gunn Substantially Assisted GIS’s Violations

         23.      As GIS’s founder, chairman, compliance officer and principal, Gunn directed and

was involved in all aspects of GIS’s operations, including its brokerage activities for U.S.

customers. Gunn has been involved, among other things, in onboarding new customers, opening

and closing accounts, and resolving trading and leverage issues. Gunn also travelled to the

United States, including to Manhattan, on a number of occasions to meet with GIS customers.

         24.      Gunn communicated with the backers and sub-account traders regarding opening

and closing accounts at GIS.

         25.      Gunn also assisted the day traders in setting up the DVP accounts at the U.S.

IBDs. For example, Gunn, as GIS’s compliance officer, signed and sent numerous “comfort

letters” to the IBDs, several of which were located in Manhattan. In these letters, Gunn stated



                                                   6
              Case 1:20-cv-10838 Document 1 Filed 12/22/20 Page 7 of 9




that “[GIS] acts on behalf of [the sub-account holder] as custody and settlement agent. . . . In our

capacity as settlement agent for [the sub-account holder] . . . GIS will honour transactions which

[the sub-account holder] have confirmed through our agreed trade clearing process[.]”

        26.     On at least one occasion, Gunn used GIS’s capital to address a margin call in a

backer’s omnibus account at GIS, and sold securities from a backer’s account for the same

purpose.

                                 FIRST CLAIM FOR RELIEF
                         Violations of Section 15(a) of the Exchange Act
                                    (against Defendant GIS)

        27.     The Commission realleges and incorporates by reference herein each and every

allegation contained in paragraphs 1 through 26 as if fully set forth herein.

        28.     Defendant GIS acted as a broker within the meaning of Section 3(a)(4) of the

Exchange Act, 15 U.S.C. § 78c(4), and made use of the mails or the means or instrumentalities

of interstate commerce to effect transactions in, or to induce or attempt to induce the purchase or

sale of, securities (other than an exempted security or commercial paper, bankers’ acceptances,

or commercial bills) without being registered with the Commission in accordance with Section

15(b) of the Exchange Act, 15 U.S.C. § 78o(b).

        29.     By reason of the foregoing, defendant GIS violated, and unless enjoined will

continue to violate, Section 15(a) of the Exchange Act, 15 U.S.C. § 78o(a).

                              SECOND CLAIM FOR RELIEF
              Aiding and Abetting Violations of Section 15(a) of the Exchange Act
                                 (Against Defendant Gunn)

        30.     The allegations contained in paragraphs 1 through 26 above, are repeated and

realleged as if fully set forth herein.

        31.     Defendant Gunn knowingly provided substantial assistance to the violations of



                                                 7
             Case 1:20-cv-10838 Document 1 Filed 12/22/20 Page 8 of 9




Section 15(a) of the Exchange Act, 15 U.S.C. § 78o(a), by defendant GIS.

       32.     By reason of the foregoing, defendant Gunn aided and abetted violations of, and

unless enjoined, will continue to aid and abet violations of, Section 15(a) of the Exchange Act,

15 U.S.C. § 78o(a).

                                    PRAYER FOR RELIEF

       WHEREFORE, the Commission respectfully requests that this Court enter a Final

Judgment:

                                                I.

       Permanently enjoining the Defendants from committing, aiding and abetting or otherwise

engaging in conduct that would make them liable for the violations of the federal securities laws

alleged in this complaint.

                                                II.

       Ordering the Defendants to pay civil monetary penalties pursuant to Section 21(d)(3) of

the Exchange Act [15 U.S.C. § 78u(d)(3)].

                                               III.

       Granting such other and further relief as the Court may deem just and proper.




                                                8
              Case 1:20-cv-10838 Document 1 Filed 12/22/20 Page 9 of 9




                                           JURY DEMAND

        Pursuant to Rule 38 of the Federal Rules of Civil Procedure, Plaintiff demands trial by

jury in this action of all issues so triable.


Dated: New York, New York
       December 22, 2020

                                                     Respectfully submitted,


                                                     By:     s/ Richard R. Best
                                                            Richard R. Best
                                                            Lara S. Mehraban
                                                            Sheldon L. Pollock
                                                            David Stoelting
                                                            James E. Burt IV*
                                                            Attorneys for Plaintiff
                                                            Securities and Exchange
                                                            Commission
                                                            New York Regional Office
                                                            200 Vesey Street, Suite 400
                                                            New York, NY 10281-1022
                                                            Tel: (212) 336-0174 (Stoelting)
                                                            Email: stoeltingd@sec.gov
                                                            *Not admitted in S.D.N.Y.




                                                9
